Exhibit 10.02

 

RBC Bank

Commercial Promissory Note
(Variable Rate - NPF)

 

$3,600,000

Atlanta, Georgia   

 

October 31, 2011   

 

Documentary stamp tax in the amount of $12,600.00 and intangibles tax in the
amount of $7,200.00 have been paid in connection with the Mortgage securing this
Note, recorded in Charlotte County, Florida.

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC BANK (USA) (“Bank”), or order, the principal sum of Three Million
Six Hundred Thousand Dollars ($3,600,000), together with interest, fees,
premiums, charges and costs and expenses as set forth in this Note. Payments by
Borrower under this Note will be made as provided in this Note and will be
payable at any banking office of Bank in the city or town indicated above, or
such other place as the holder of this Note may designate.

 

Interest Rates

 

Except as provided below, prior to maturity of this Note, interest will accrue
on the unpaid principal of this Note at an interest rate per annum equal to 5.0%
plus the LIBOR Base Rate. The “LIBOR Base Rate” is the London Interbank Offer
Rate for U.S. Dollars for a term of one month which appears on Bloomberg
Professional screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.

 

Upon the occurrence of an event of default under this Note, but prior to
maturity of this Note, at Bank’s option, interest will accrue on the unpaid
principal of this Note at the Default Rate.  After maturity of this Note, until
this Note is paid in full, interest will accrue on the unpaid principal of this
Note, and all unpaid interest, fees, premiums, charges and costs and expenses,
at the Default Rate. The Default Rate will be an interest rate per annum equal
to 9.0% plus the LIBOR Base Rate.

 

This is a variable rate note.  The rates at which interest accrues under this
Note may change from time to time. Any changes in the interest accrual rates
will equal changes in the variable rate index to which such interest rates are
tied.  Bank will not have any obligation to notify Borrower of adjustments in
any interest rates under this Note or any of the other Loan Documents.
Adjustments to any rate of interest will be effective on the first day of next
month.

 

All interest payable under this Note will be calculated monthly and will accrue
daily on the basis of the actual number of calendar days elapsed and a year of
three hundred sixty (360) calendar days. All accrual rates of interest under
this Note will be contract rates of interest, whether a pre-default rate or a
default rate, and references to contract rates in any Loan Documents executed
and delivered by Borrower or others to Bank in connection with this Note will be
to such contract rates.

 

--------------------------------------------------------------------------------


 

Payment Terms

 

Prior to maturity of this Note, each advance of principal under this Note shall
be repaid in sixty monthly payments of principal and interest which would repay
such advance based on a twenty year amortization, commencing on November 30,
2011, and continuing on the last day of each calendar month thereafter until
October 31, 2016, when one final payment of the entire balance of principal,
interest, fees, premiums, charges and costs and expenses then outstanding on
this Note will be due and payable in full.

 

If Borrower has authorized Bank, or in the future authorizes Bank, in writing,
to automatically draft Borrower’s payments under this Note, then on each payment
date Bank will draw or debit from the demand deposit account or other account
Borrower has designated for such purpose, as shown on Bank’s records, the amount
of the payment then owing, and Bank will draw or debit from such designated
account any other amounts Borrower then owes Bank under this Note and under any
of the other loan documents. Bank generally will provide Borrower approximately
ten (10) calendar days prior notice of each draw or debit, but Bank’s failure to
provide Borrower prior notice will not limit, negate or otherwise affect Bank’s
right to draw or debit, or Borrower’s obligation to have sufficient available
funds on deposit at the time Bank draws or debits Borrower’s account. Bank’s
right to draw upon or debit Borrower’s account will not relieve Borrower of its
repayment obligations under this Note and the other loan documents, and the lack
of available funds to pay the amount due at the time Bank draws upon or debits
Borrower’s account will be an event of default under this Note.

 

Payments made under this Note will be applied in such order as Bank, in its
discretion, determines appropriate, unless applicable law mandates a specific
order for application of payments. Payments received on a day other than a
business day will be deemed received by Bank on the immediately following
business day and payments received after 2:00 p.m. (local time in the place
designated above for payment) on any business day will be deemed received by
Bank on the next business day.

 

This Note may be prepaid in whole, or in part, at any time without any fee or
premium. [At the time of any prepayment, Bank will have the right to demand
Borrower pay Bank any premiums and any costs and expenses incurred or reasonably
expected to be incurred by Bank in connection with any derivatives transaction
(e.g. interest rate swap, cap, floor or collar transaction, or other similar
transaction made pursuant to an International Swap Dealers Association, Inc.
Master Agreement or similar agreement) or the termination thereof entered into
in connection with this Note or Borrower’s obligations hereunder. Borrower
agrees to pay to Bank the amount of such premiums and costs and expenses upon
presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail, which statement will be deemed
true and correct absent a clear and convincing showing of bad faith or manifest
error.

 

Supporting Documents

 

Borrower and Bank have entered into a loan agreement, of even date herewith. The
terms of the loan agreement are incorporated into this Note.

 

This Note is secured by the security documents. The security documents include,
without limitation, (a) a Mortgage of even date herewith from the Borrower in
favor of the Bank (“Mortgage”) and (b) a Security Agreement of even date
herewith between the Borrower and the Bank (“Security Agreement”).

 

Late Charges and Expenses

 

Borrower agrees to pay, upon demand by Bank, for each payment past due for
fifteen (15) or more calendar days, a late charge in an amount equal to the
lesser of (1) five percent (5%) of the amount of the payment past due or (2) the
maximum percentage of the payment past due permitted by applicable law, or the
maximum amount if not expressed as a percentage.

 

If this Note is not paid in full whenever it becomes due and payable, Borrower
agrees to pay all of Bank’s costs and expenses of collection, including
reasonable attorneys’ fees.  Borrower hereby stipulates that reasonable
attorneys’ fees will be ten percent (10%) of the balance of principal, interest,
fees, premiums, charges and costs and expenses outstanding at the time this Note
becomes due and payable in full.

 

Default and Acceleration

 

Any one or more of the following will constitute an event of default under this
Note: (1) the failure of Borrower to pay when due any payment described herein,
whether principal, interest, fees, premiums, charges or costs and expenses;
(2) the breach by Borrower of any of its non-payment obligations under this Note
and the failure of

 

2

--------------------------------------------------------------------------------


 

Borrower to cure the breach within fifteen (15) calendar days after receipt of
written notice of the breach from Bank; (3) the occurrence of a default or an
event of default under the loan agreement, any of the security documents or any
of the other loan documents, and the failure of such default to be cured within
any applicable grace period contained in the document under which the default
occurred; (4) the termination or attempted termination, in whole or in part as
to present or future obligations, of any guaranty of, or other supporting
obligation for the loan that has been given or that may be given in the future
by any person; or (5) the occurrence of a default or an event of default under
any other indebtedness or obligation now owing or in the future owing by
Borrower to Bank and the failure of such default to be cured within any
applicable grace period.

 

Upon the occurrence of an event of default under this Note, (1) the entire
unpaid principal balance of this Note and all interest, fees, premiums, charges,
costs and expenses owing and to be owing under this Note, will, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other loan documents, as well
as any additional rights and remedies it may have at law or in equity. The
failure by Bank to exercise any of its options will not constitute a waiver of
the right to exercise same in the event of any subsequent default.

 

General Terms

 

Borrower waives presentment, demand, protest and notice of dishonor.

 

Time is of the essence for the performance of all of Borrower’s covenants and
agreements set forth in this Note, including its payment obligations under this
Note.

 

Payment of this Note in whole or in part, or any other partial or full
satisfaction or discharge of Borrower or Borrower’s obligations under this Note,
will not release or otherwise terminate any of the security interests or liens
created by any of the security documents, or entitle any person to a release or
termination thereof; the terms of each security document will be determinative
of when and the conditions under which any of the security interests or liens
created by such security document will be released or otherwise terminated.

 

This Note will be governed by the substantive laws of the State of Georgia,
excluding, however, the conflict of law and choice of law provisions thereof.
Borrower submits to the jurisdiction of either the state courts of the
jurisdiction whose laws govern this Note, or a United States District Court for
any federal district in such jurisdiction, over any action or proceeding arising
from or related to this Note; and, Borrower irrevocably waives the defense of
improper venue or an inconvenient forum.

 

Each provision of this Note will be interpreted in a manner so as to be valid
under applicable law, but if any provision of this Note is held invalid under
such law by a court or other tribunal of competent jurisdiction, the provision
will be ineffective to the extent of such invalidity without invalidating the
remainder of such provision or the remaining provisions of this Note, or the
application thereof will be in a manner and to an extent permissible under
applicable law.

 

If the rate at which interest accrues under this Note exceeds at any time the
maximum contract rate which may be charged to or collected from Borrower on the
loan under applicable law, or if any fees, premiums, charges or costs and
expenses assessed against or collected from Borrower exceed those permitted by
law, then ipso facto the same will be reduced to the limits prescribed by law;
and, if Bank receives any interest, fees, premiums, charges or costs and
expenses in excess of any limits prescribed by law, such excess will be applied
to the reduction of the principal balance owing under this Note in the inverse
order of its maturity, even if not then due, or at the option of Bank, paid to
Borrower.

 

Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action or proceeding arising from or related to this Note.

 

This Note will apply to and bind Borrower’s successors and assigns. At any time
or times and without notice to Borrower or any other person, Bank may sell one
or more participations in the loan and may assign this Note in whole or in part;
and, this Note will apply to, be binding upon and inure to the benefit of each
one of and all of Bank’s participants, successors and assigns, including any
person that may administer or service this Note for any holder of this Note or
any participants in the loan. Bank may disclose financial and other information
concerning Borrower and any other person obligated on the loan to any
participant or prospective participant, and to any assignee or prospective
assignee.

 

3

--------------------------------------------------------------------------------


 

This Note and the other loan documents contain the entire/final agreement
between Borrower and Bank relative to the loan. Bank will be under no obligation
to extend, renew or refinance the loan at its maturity or at any time prior or
subsequent thereto, or amend, modify or change any provision of this Note. This
Note and any of the rights and remedies of any of the parties to this Note may
not be changed or waived orally, but only by an agreement in writing signed by
the party against whom enforcement of any change or waiver is sought.

 

Anti-Money Laundering

 

Borrower represents and warrants to Bank as follows: (1) Borrower is not and
will not be a person whose property or interest in property is blocked or
subject to blocking pursuant to applicable laws; (2) Borrower is not and will
not be a person on the list of Specially Designated Nationals and Blocked
Persons and Borrower is not and will not be subject to any limitations or
prohibitions under any regulations or orders of the U.S. Department of
Treasury’s Office of Foreign Assets Control; and (3) Borrower is and will remain
in compliance with and does not and will not engage in any dealings or
transactions prohibited by applicable laws, including the USA Patriot Act, the
Trading with the Enemy Act or the U.S. Foreign Corrupt Practices Act of 1977,
all as amended.

 

Definitions

 

In this Note: (1) “Borrower” refers to all signatories of this Note collectively
and severally, as the context of this Note requires, and all signatories of this
Note will be and the same are jointly and severally liable hereunder; (2) “loan”
refers to the loan or other credit facility evidenced by this Note; (3) “loan
documents” refers to this Note, the loan agreement, the security documents and
all other documents and agreements executed/delivered to Bank, or others on
Bank’s behalf, in connection with this Note or the loan, and all of the loan
documents will be applied and enforced in harmony with each other to the end
that the Bank fully realizes its rights and benefits under each and all of the
loan documents, including full payment and satisfaction of all indebtedness and
obligations evidence by or secured by each and all of the loan documents;
(4) “maturity of this Note” refers to the date on which payment of the entire
balance of principal then outstanding on this Note becomes due and payable in
full, whether the stated maturity date, by acceleration or otherwise; (5) “Note”
refers to this Commercial Promissory Note; (6) “person” includes individuals and
organizations; (7) “security documents” refers to the security documents and
supporting obligations which reference that they secure this Note or reference
that they secure all obligations of Borrower to Bank, and includes all security
documents and supporting obligations shown on Bank’s records as being security
documents or supporting obligations that secure this Note, whether or not such
security documents or supporting obligations correctly or accurately refer to
this Note; (8) the singular includes the plural and vice versa; (9) words in the
neuter gender include any gender; (10) “including” means “including but not
limited to”; (11) “and” may have a joint meaning or a several meaning and “or”
may have an inclusive meaning or an exclusive meaning; and (12) the word “all”
includes “any” and the word “any” includes “all”.

 

[Signatures appear on the following page]

 

4

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned under SEAL as of the Effective Date.

 

 

 

 

BORROWER:

 

 

 

 

 

GES — PORT CHARLOTTE, LLC

 

 

By:

Lime Energy Asset Development, LLC, its sole member and manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

 

 

Eric Dupont

 

 

 

 

President

 

5

--------------------------------------------------------------------------------